NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1



                United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                         Submitted June 16, 2010*
                                          Decided June 17, 2010

                                                  Before

                                    RICHARD D. CUDAHY, Circuit Judge 

                                    ILANA DIAMOND ROVNER, Circuit Judge

                                    DIANE S. SYKES, Circuit Judge

No. 10‐1369

CHARLIE TATE, JR.,                                     Appeal from the United States District
           Plaintiff‐Appellant,                        Court for the Eastern District of Wisconsin.

         v.                                            No. 06‐CV‐670

JOHN P. RIEGERT, et. al,                               Rudolph T. Randa,
     Defendants‐Appellees.                             Judge.

                                                O R D E R

       Charlie Tate Jr. obtained a default judgment on an Eighth Amendment claim against
three Milwaukee County Jail employees who, he alleged, failed to attend to his medical
needs while he was at the jail.  The district court awarded Tate approximately $ 36,000 in
damages.  Tate appeals, and we affirm.




         *
        After examining the briefs and the record, we conclude that oral argument is not
necessary.  Thus, the appeal is submitted on the briefs and the record  See FED. R. APP.
P. 34(a)(2)(B).
No. 10‐1369                                                                                  Page 2

        Tate’s civil‐rights complaint alleged that he sustained harm from medical neglect
arising out of two incidents at the jail.  42 U.S.C. § 1983.  He alleged, first, that he injured his
back and his hand when he slipped on urine and feces from an overflowing toilet in his cell
and hit a concrete table.  He also alleged that during a later confinement at the jail, his
complaints of excruciating shoulder pain were ignored by three defendants, Dr. Troutman,
Sgt. Hale, and Nurse John Riegert.  Tate claimed that he had entered the jail with a broken
right shoulder, the result of a car accident and a beating he suffered at the hands of police
officers.

        The district court construed Tate’s complaints as raising Eighth Amendment claims 
and granted Tate a default judgment after the defendants failed to answer the complaint. 
The court then held an evidentiary hearing to determine damages.  Regarding the first
incident, the court concluded that Tate failed to show that the defendants were personally
involved.  Although the court allowed Tate to file additional material to prove the
defendants’ involvement, it denied recovery after finding that Tate’s supplemental
filing—an unsworn letter that Tate sent the court—did not constitute admissible evidence. 
As for the second incident, the court found that the three defendants were personally
involved and that Tate had established a basis for compensatory damages for the pain and
emotional distress he experienced over the course of a month due to the inadequate
diagnosis and treatment of his shoulder injury.  Based on its survey of other cases where
plaintiffs were awarded damages for pain and suffering due to lack of adequate medical
care, the court assessed $ 27,000 in compensatory damages and $ 9,000 ($ 3,000 from each
defendant) in punitive damages.  The court, however, rejected Tate’s request for lost
earnings because his evidence was insufficient to determine his earnings.

        On appeal Tate argues that the court should have awarded damages for the first
incident in the jail because, as he states in his unsworn letter, Troutman, Hale, and Riegert
were all in the infirmary after his fall and ignored his injuries.  We will not reverse the
district court’s damage award unless it was clearly erroneous.  Graham v. Satkoski, 51 F.3d
710, 713 (7th Cir. 1995).  

        It was not erroneous for the court to deny recovery from the defendants for the first
incident.  Tate had to show that the defendants were personally responsible for the
constitutional violation, meaning that they facilitated, approved, condoned, or ignored the
violation.  Knight v. Wiseman, 590 F.3d 458, 462‐63 (7th Cir. 2009); Grieveson v. Anderson,
538 F.3d 763, 775‐76 (7th Cir. 2008); Johnson v. Snyder, 444 F.3d 579, 583‐84 (7th Cir. 2006). 
Even if all the facts in the complaint were accepted as true, as required with a default
judgment, Yang v. Hardin, 37 F.3d 282, 286 (7th Cir. 1994), nothing in the complaint tied
Hale, Troutman, or Riegert to any injury stemming from Tate’s fall in his jail cell, and Tate’s
No. 10‐1369                                                                              Page 3

unsworn letter was “entitled to no weight as substantive evidence,” Dugan v. Smerwick
Sewerage Co., 142 F.3d 398, 406 n.4 (7th Cir. 1998).

        Tate also argues that the district court disregarded his evidence of lost earnings.  But
Tate’s argument is factually inaccurate.  The court did not disregard his evidence; it found
simply that the records he submitted were not complete and comprehensive enough to
establish his earnings without undue speculation.  See SNA Nut Co. v. The Häagen‐Dazs Co.,
302 F.3d 725, 733 (7th Cir. 2002); BE&K Constr. Co. v. Will & Grundy Counties Bldg. Trades
Council, 156 F.3d 756, 770 (7th Cir. 1998).

                                                                                   AFFIRMED.